Case 4:17-cv-00546-ALM-CMC Document 136-5 Filed 12/13/18 Page 1 of 7 PageID #: 1535




                     EXHIBIT 5
CaseCase
    4:17-cv-00546-ALM-CMC  Document96
         4:17-cv-00546-ALM Document 136-5
                                       FiledFiled 12/13/18
                                             04/12/18      Page
                                                        Page 1 of 26 of 7 PageID
                                                                     PageID      #: 1536
                                                                             #: 752



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION


   VIRTUAL CHART SOLUTIONS I, INC.,

          Plaintiff,

          v.                                                               CIVIL ACTION NO.: 4:17-CV-546
                                                                           Judge Mazzant
   BRIAN LEE MEREDITH, et al.,

        Defendants.


                                       AMENDED SCHEDULING ORDER

           The Court, after considering the parties’ Joint Motion to Amend Current Scheduling
   Order (Dkt. #93), finds good cause for entering the Amended Scheduling Order. The Court
   enters this case-specific order which hereafter controls disposition of this action, pending
   further order of the Court. The following actions shall be completed by the date indicated.1

                                                       DEADLINES

   June 1, 2018                          Plaintiff’s disclosure of expert testimony pursuant to Fed. R. Civ.
                                         P. 26(a)(2) and Local Rule CV-26(b).

   June 15, 2018                         Deadline for Plaintiff to file amended pleadings. (A motion for
                                         leave to amend is required.)

   July 27, 2018                         Defendant’s disclosure of expert testimony pursuant to Fed. R.
                                         Civ. P. 26(a)(2) and Local Rule CV-26(b).

                                         Deadline for Defendant’s final amended pleadings. (A motion for
                                         leave to amend is required.)

   6 weeks after disclosure              Deadline to object to any other party’s expert witnesses. Objection
   of an expert is made                  shall be made by a motion to strike or limit expert testimony and
                                         shall be accompanied by a copy of the expert’s report in order to
                                         provide the court with all the information necessary to make a
                                         ruling on any objection.


   1
      If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Fed. R. Civ. P. 6, the effective date is the
   first federal court business day following the deadline imposed.
CaseCase
    4:17-cv-00546-ALM-CMC  Document96
         4:17-cv-00546-ALM Document 136-5
                                       FiledFiled 12/13/18
                                             04/12/18      Page
                                                        Page 2 of 36 of 7 PageID
                                                                     PageID      #: 1537
                                                                             #: 753



   September 12, 2018                   All discovery shall be commenced in time to be completed by this
                                        date.

                                        Finalized privilege log for each party shall be served upon all other
                                        parties.

   September 28, 2018                   Deadline to submit any discovery disputes, including assertions of
                                        privilege, to the Court.

   October 26, 2018                     Deadline for motions to dismiss, motions for summary judgment,
                                        or other dispositive motions.

   January 25, 2019                     Mediation deadline.

   February 1, 2019                     Notice of intent to offer certified records

   February 1, 2019                     Counsel and unrepresented parties are each responsible for
                                        contacting opposing counsel and unrepresented parties to
                                        determine how they will prepare the Joint Final Pretrial Order (See
                                        www.txed.uscourts.gov) and Joint Proposed Jury Instructions and
                                        Verdict Form.

   February 8, 2019                     Video Deposition Designation due. Each party who proposes to
                                        offer a deposition by video shall serve on all other parties a
                                        disclosure identifying the line and page numbers to be offered. All
                                        other parties will have seven calendar days to serve a response
                                        with any objections and requesting cross-examination line and
                                        page numbers to be included. Counsel must consult on any
                                        objections and only those which cannot be resolved shall be
                                        presented to the court. The party who filed the initial Video
                                        Deposition Designation is responsible for preparation of the final
                                        edited video in accordance with all parties’ designations and the
                                        Court’s rulings on objections.

   February 13, 2019                    Motions in limine due.
                                        File Joint Final Pretrial Order. (See www.txed.uscourts.gov).

   March 1, 2019                        Response to motions in limine due.2

   2
     This is not an invitation or requirement to file written responses. Most motions in limine can be decided without a
   written response. But, if there is particularly difficult or novel issue, the Court needs some time to review the matter.
   To save time and space respond only to items objected to. All others will be considered to be agreed. Opposing

                                                              [2]
CaseCase
    4:17-cv-00546-ALM-CMC  Document96
         4:17-cv-00546-ALM Document 136-5
                                       FiledFiled 12/13/18
                                             04/12/18      Page
                                                        Page 3 of 46 of 7 PageID
                                                                     PageID      #: 1538
                                                                             #: 754



                                       File objections to witnesses, deposition extracts, and exhibits,
                                       listed in pre-trial order.3 (This does not extend the deadline to
                                       object to expert witnesses). (Provide the exhibit objected to in the
                                       motion or response). If numerous objections are filed the court
                                       may set a hearing prior to docket call.

                                       File Proposed Jury Instructions/Form of Verdict (or Proposed
                                       Findings of Fact and Conclusions of Law).

   Date will be set by court.          If numerous objections are filed the court may set a hearing
   Usually within 10 days              to consider all pending motions and objections.
   of the Final Pretrial
   Conference.

   March 15, 2019                      Final Pretrial Conference at 9:00 a.m. at the Paul Brown United
                                       States Courthouse located at 101 East Pecan Street in Sherman,
                                       Texas. Date parties should be prepared to try case.

   March 18-29, 2019                   10:00 a.m. Jury Selection and Trial at the Paul Brown United
                                       States Courthouse located at 101 East Pecan Street in Sherman,
                                       Texas.

                                             SCOPE OF DISCOVERY

           Modification. Taking into account the needs of the case, the amount in controversy, the
   parties’ resources, the importance of the issues at stake in the litigation, and the importance of
   the proposed discovery in resolving the issues, the Court modifies the parameters of discovery in
   the following respects. See Fed. R. Civ. P. 26(b)(2).

          Disclosure. The parties are reminded of the requirement, set out in this court’s Initial
   Order Governing Proceedings, to have already disclosed, without awaiting a discovery request,
   information in addition to that required by Fed. R. Civ. P. 26, including names of persons likely
   to have, and documents containing, information “relevant to the claim or defense of any party.”

          If there are any questions about whether information is “relevant to the claim or defense
   of any party” review Local Rule CV-26(d). A party that fails to timely disclose any of the

   counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar days of the
   filing of any response. The parties shall notify the court of all the issues which are resolved.
   3
      Within five calendar days after the filing of any objections, opposing counsel shall confer to determine whether
   objections can be resolved without a court ruling. The parties shall notify the court of all issues which are resolved.
   The court needs a copy of the exhibit or the pertinent deposition pages to rule on the objection.

                                                             [3]
CaseCase
    4:17-cv-00546-ALM-CMC  Document96
         4:17-cv-00546-ALM Document 136-5
                                       FiledFiled 12/13/18
                                             04/12/18      Page
                                                        Page 4 of 56 of 7 PageID
                                                                     PageID      #: 1539
                                                                             #: 755



   information required to be disclosed by order of this court or by the Federal Rules of Procedure,
   will not, unless such failure is harmless, be permitted to use such evidence at trial, hearing or in
   support of a motion.

           Electronic Discovery. Electronically stored information will be produced in hard copy
   form or multi-page TIFF format, unless the parties agree otherwise. The parties are excused from
   the pretrial disclosure requirements set forth in Federal Rule of Civil Procedure 26(a)(3), as such
   disclosure is cumulative of this court’s pre-trial order procedures.

                                      DISCOVERY DISPUTES

           In the event the parties encounter a discovery dispute, no motions to compel may be filed
   until after the parties fulfill the “meet and confer” requirement imposed by this Court’s Local
   Rule CV-7(h). If the parties are unable to resolve the dispute without court intervention, the
   parties must then call the Court’s chambers to schedule a telephone conference regarding the
   subject matter of the dispute prior to filing any motion to compel. After reviewing the dispute,
   the Court will resolve the dispute, order the parties to file an appropriate motion, or direct the
   parties to call the discovery hotline.

          A magistrate judge is available during business hours to immediately hear discovery
   disputes and to enforce provisions of the rules. The hotline number is (903) 590-1198. See Local
   Rule CV-26(e).
                                            RESOURCES

          The Eastern District of Texas website (http://www.txed.uscourts.gov) contains
   information about Electronic filing, which is mandatory, Local Rules, telephone numbers,
   general orders, frequently requested cases, the Eastern District fee schedule, and other
   information. The electronic filing HelpLine is 1-866-251-7534.

                                            COMPLIANCE

           A party is not excused from the requirements of this scheduling order by virtue of the fact
   that dispositive motions are pending, the party has not completed its investigation, the party
   challenges the sufficiency of the opposing party’s disclosure or because another party has failed
   to comply with this order or the rules.

          Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
   Procedure or this order may result in the exclusion of evidence at trial, the imposition of
   sanctions by the Court, or both. If a fellow member of the Bar makes a just request for



                                                   [4]
CaseCase
    4:17-cv-00546-ALM-CMC  Document96
         4:17-cv-00546-ALM Document 136-5
                                       FiledFiled 12/13/18
                                             04/12/18      Page
                                                        Page 5 of 66 of 7 PageID
                                                                     PageID      #: 1540
                                                                             #: 756



   cooperation or seeks scheduling accommodation, a lawyer will not arbitrarily or unreasonably
   withhold consent.

         However, the Court is not bound to accept agreements of counsel to extend deadlines
   imposed by rule or court order. See Local Rule AT-3(j).

                                                TRIAL

           The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are
   intended to reduce the need for trial objections, side-bar conferences, and repetitive presentation
   of evidentiary predicates for clearly admissible evidence. Counsel should be familiar with the
   evidence display system available in the courtroom. Copies of exhibits which will be handed to
   witnesses should be placed in a three-ring binder, with an additional copy for the court. (To make
   it easy to direct the witness to the correct exhibit while on the stand, Plaintiff should use a dark
   colored binder such as black or dark blue. Defendant should use a light-colored binder such as
   white, red, or light blue.) Alternatively, if exhibits have been scanned and will be presented via a
   computer projection system, be sure there is a way for the court to view or read them separately
   so as to be able to understand motions and objections.

          Counsel are responsible for informing their clients and witnesses about courtroom dress
   requirements and protocol, such as silencing pagers and phones, and not chewing gum, reading
   newspapers, or eating.

                                         OTHER MATTERS

   1.     Please note the amendments to the Local Rules regarding motion practice. If a document
          filed electronically exceeds ten pages in length, including attachments, a paper copy of
          the filed document must be sent contemporaneously to the undersigned’s chambers in
          Sherman. See Local Rule CV-5(a)(9). Courtesy copies over twenty pages long should be
          bound to the left, and voluminous exhibits should be separated by dividers.

   2.     If necessary, the parties should notify the court if assistance is needed in selecting a
          mediator.

   3.     Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local Rule
          CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or sur-
          reply before ruling on the motion.” Local Rule CV-7(f) (emphasis added).




                                                   [5]
CaseCase
    4:17-cv-00546-ALM-CMC      Document96
         4:17-cv-00546-ALM Document       136-5
                                             FiledFiled 12/13/18
                                                   04/12/18      Page
                                                              Page 6 of 76 of 7 PageID
                                                                           PageID      #: 1541
                                                                                   #: 757
        SIGNED this 12th day of April, 2018.




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE




                                              [6]
